DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the specification filed 3/3/21 has been entered.

Allowable Subject Matter
Claims 1, 3-5, 7, 8, 10-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prosthetic heart valve apparatus having an inner frame and outer frame which are attached at a plurality of attachment locations located at intermediate junctions between atrial and ventricular junctions that are defined by the framework of intersecting struts that form the two scaffolds joined together. The prior art did teach inner and outer frames joined at junctions, but did not teach the additional feature of tissue anchor portions or individual struts that extend from the expandable tubular outer frame that are each joined solely connected by their proximal end to the attachment location. Prior art did teach individual struts extending outward from the frame but did not have them originate from the attachment location between the inner and outer frame joined together. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E PELLEGRINO whose telephone number is (571)272-4756.  The examiner can normally be reached on 8:30am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN E PELLEGRINO/Primary Examiner, Art Unit 3799